Name: Commission Regulation (EC) No 2131/94 of 30 August 1994 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 94 Official Journal of the European Communities No L 225/21 COMMISSION REGULATION (EC) No 2131/94 of 30 August 1994 suspending advance fixing of export refunds on certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty second subparagraph of Article 17 (7) of Regulation (EEC) No 1418/76 make provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas the situation on certain markets may make it necessary for the refunds to be adjusted ; whereas in order to prevent applications for advance fixing of refunds for speculative purposes, the abovementioned advance fixing should be suspended until this adjustment comes into force, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular the first subparagraph of Article 13 (7) thereof, Having regard to Commission Regulation (EC) No 1222/94 of 31 May 1994 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as amended by Regulation (EC) No 1651 /94 (4), and in particular the second subparagraph of Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (*), as last amended by Regulation (EC) No 1869/94 (% and in particular the second subparagraph of Article 17 (7) thereof, Whereas the second subparagraph of Article 13 (7) of Regulation (EEC) No 1766/92, the second subparagraph of Article 5 (3) of Regulation (EC) No 1222/94 and the HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of export refunds on cereals and rice, exported in the form of goods listed in Annex B to Regu ­ lation (EEC) No 1766/92 or in Annex B to Regulation (EEC) No 1418/76 respectively, is suspended until 2 September 1994 inclusive . Article 2 This Regulation shall enter into force on 31 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1994. For the Commission Martin BANGEMANN Vice-President (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . 0 OJ No L 136, 31 . 5 . 1994, p. 5. (4) OJ No L 174, 8 . 7. 1994, p. 14. 0 OJ No L 166, 25. 6 . 1976, p. 1 . M OJ No L 197, 30. 7. 1994, p. 7.